DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–22 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2020/0127336 A1.

Drawings
The drawings are objected to because:
The numbers, letters, and/or reference characters of FIGS. 1A–3, 6A, 6B, 8A, and 8B are not at least 0.32 cm (1/8 inch) in height. Numbers, letters, and reference characters must measure at least 0.32 cm. (1/8 inch) in height. See 37 CFR 1.84 (p)(3).
FIGS. 1A–6B use shading that reduces legibility or solid black shading that is not used to represent bar graphs or color. The use of shading in views is encouraged if it aids in 
	FIGS. 6A, 6B, 8A, and 8B do not have satisfactory reproduction characteristics. See US 2020/0127336 A1. All drawings must be made by a process, which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning. See 37 CFR 1.84 (l).
Reference character(s): 110, 112, 114, 116, 120, 125, 130, and 135 in FIG. 1A; 112, 114, 116, 118, 120, 130, 142, 144, 146, 152, 154, 162, and 164 in FIG. 1B; 130, 210, 212, 214, 216, 220, and 235 in FIG. 2A; 130, 212, 214, 216, and 220 in FIG. 2B; 310, 320, 325, 330, 335, 340, and 350 in FIG. 3; 400 and 450 in FIG. 4; 510, 520, and 530 in FIG. 5; 110, 112, 114, 116, 120, 125, 130, and 135 in FIG. 6A; and 110, 112, 114, 116, 120, 125, 130, and 135 in FIG. 6B have both a lead line and are underlined. Lead lines are required for each reference character except for those which indicate the surface or cross section on which they are placed. Such a reference character must be underlined to make it clear that a lead line has not been left out by mistake. Lead lines must be executed in the same way as lines in the drawing. Reference characters should not have both a lead line and underlined because it is unclear if the reference character indicates the surface/cross section on which they are placed or the element designated by the lead line. See 37 CFR 1.84 (q).


The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 230 (e.g., [0063]) and 714 (e.g., [0085]). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 350 (e.g., FIG. 3). Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: BATTERY CELL INCLUDING SURPLUS LITHIUM DISPOSED INSIDE CAVITY OF JELLY ROLL FOR PRE-LITHIATION, AND METHOD OF FORMING THE SAME.

The disclosure is objected to because of the following informalities:
350 (e.g., FIG. 3).
Reference character 130 is referred to as lithium in paragraph [0050]. Reference character 130 is used to designate surplus lithium. Reference character 130 should be referred to as surplus lithium in paragraph [0050].
Reference character 130 is referred to as lithium in paragraph [0062]. Reference character 130 is used to designate surplus lithium. Reference character 130 should be referred to as surplus lithium in paragraph [0062].
Reference character 230 is described in paragraph [0063]. However, reference character 230 is not present in the drawings.
Reference character 100 is referred to as a jelly roll in paragraph [0074]. Reference character 100 is used to designate a battery cell; and reference character 110 is used to designate a jelly roll. Reference character 110 should be used to designate a jelly roll in paragraph [0074].
Reference character 714 is described in paragraph [0085]. However, reference character 714 is not present in the drawings.
Appropriate correction is required.

Claim Interpretation
Claim(s) 13 and 14 recite(s) contingent limitations (e.g., when the battery cell is at least partially charged/discharged). The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 12–22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the battery" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The Office recommends the limitation "the battery cell."
Claims 13–22 are directly or indirectly dependent from claim 12 and include all the limitations of claim 12. Therefore, claims 13–22 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1–14 and 16–22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taguchi et al. (US 2011/0256438 A1, hereinafter Taguchi).
Regarding claim 1, Taguchi discloses a battery cell (FIG. 20, [0187]), comprising:
a jelly roll (10) formed by winding a separator (14A), a positive electrode (11), and a negative electrode (12, [0187]); and
a surplus lithium (15A) disposed inside a cavity formed by the winding the separator (14A), the positive electrode (11), and the negative electrode (12, [0187]),
the surplus lithium (15A) being discharged in order to pre-lithiate the battery cell (FIG. 20, [0200]).
Regarding claim 2, Taguchi discloses all claim limitations set forth above and further discloses a battery cell:
wherein the surplus lithium (15A) is coupled with the positive electrode (11, [0187]), and
wherein the battery cell is pre-lithiated by the discharge of the surplus lithium (15A) when the battery cell is at least partially charged (FIG. 20, [0136]).
claim 3, Taguchi discloses all claim limitations set forth above and further discloses a battery cell:
wherein the surplus lithium (15A) is coupled with the negative electrode (12, [0187]), and
wherein the battery cell is pre-lithiated by the discharge of the surplus lithium when the battery cell is at least partially discharged (FIG. 20, [0136]).
Regarding claim 4, Taguchi discloses all claim limitations set forth above and further discloses a battery cell:
wherein the surplus lithium (15A) is further coupled to a negative current collector (12a) of the battery cell (FIG. 20, [0196]), and
wherein the surplus lithium (15A) prevents one or more chemical reactions triggered by an over discharge of the battery cell from corroding the negative current collector (12a) of the battery cell (FIG. 20, [0177]).
Regarding claim 5, Taguchi discloses all claim limitations set forth above and further discloses a battery cell:
wherein the separator (14A), the positive electrode (11), and the negative electrode (12) is wound around a mandrel (19) to form the jelly roll (10, [0171]), and
wherein the cavity is formed by removing the mandrel (19) from the jelly roll (10, [0171]).
Regarding claim 6
wherein the jelly roll (10) is formed by winding the separator (14A), the positive electrode (11), and the negative electrode (12) around the surplus lithium (15A, [0187]).
Regarding claim 7, Taguchi discloses all claim limitations set forth above and further discloses a battery cell:
wherein the battery cell comprises a prismatic battery cell or a cylindrical battery cell (FIG. 20, [0187]).
Regarding claim 8, Taguchi discloses all claim limitations set forth above and further discloses a battery cell:
wherein the battery cell includes additional surplus lithium (15B) applied to an exterior surface of the jelly roll (10) and/or an interior surface of a case (20) of the battery cell (FIG. 20, [0187]).
Regarding claim 9, Taguchi discloses all claim limitations set forth above and further discloses a battery cell:
wherein the surplus lithium (15A) includes a protective layer (14a) and a lithium core (15A, [0188]), and
wherein the protective layer (14a) covers at least a portion of an exterior surface of the lithium core (15A, [0188]).
Regarding claim 10, Taguchi discloses all claim limitations set forth above and further discloses a battery cell:
wherein the protective layer (14a) comprises a perforated metal, a polymer, and/or a ceramic (FIG. 20, [0144]).
claim 11, Taguchi discloses all claim limitations set forth above and further discloses a battery cell:
wherein the jelly roll (10) is further formed by winding a current collector (11a, 12a) along with the separator (14A), the positive electrode (11), and the negative electrode (12, [0187]), and
wherein the current collector (11a, 12a) is porous in order to enable lithium from the surplus lithium (15A) to diffuse through the jelly roll (10, [0188]).
Regarding claim 12, Taguchi discloses a method, comprising:
forming a battery cell (FIG. 20, [0187]),
the battery cell including a jelly roll (10) formed by winding a separator (14A), a positive electrode (11), and a negative electrode (12, [0187]),
the battery cell further including a surplus lithium (15A) inside a cavity formed by the winding the separator (14A), the positive electrode (11), and the negative electrode (12, [0187]); and
pre-lithiating the battery cell including by discharging the surplus lithium (15A, [0200]).
Regarding claim 13, Taguchi discloses all claim limitations set forth above and further discloses a method:
wherein the surplus lithium (15A) is coupled with the positive electrode (11, [0187]), and
wherein the battery cell is pre-lithiated by the discharge of the surplus lithium (15A) when the battery cell is at least partially charged (FIG. 20, [0136]).
claim 14, Taguchi discloses all claim limitations set forth above and further discloses a method:
wherein the surplus lithium (15A) is coupled with the negative electrode (12, [0187]), and
wherein the battery cell is pre-lithiated by the discharge of the surplus lithium (15A) when the battery cell is at least partially discharged (FIG. 20, [0136]).
Regarding claim 16, Taguchi discloses all claim limitations set forth above and further discloses a method:
wherein the separator (14A), the positive electrode (11), and the negative electrode (12) is wound around a mandrel (19) to form the jelly roll (10, [0171]), and
wherein the cavity is formed by removing the mandrel (19) from the jelly roll (10, [0171]).
Regarding claim 17, Taguchi discloses all claim limitations set forth above and further discloses a method:
wherein the jelly roll (10) is formed by winding the separator (14A), the positive electrode (11), and the negative electrode (12) around the surplus lithium (15A, [0187]).
Regarding claim 18, Taguchi discloses all claim limitations set forth above and further discloses a method:
wherein the battery cell comprises a prismatic battery cell or a cylindrical battery cell (FIG. 20, [0187]).
claim 19, Taguchi discloses all claim limitations set forth above and further discloses a method:
wherein the battery cell includes additional surplus lithium (15B) applied to an exterior surface of the jelly roll (10) and/or an interior surface of a case (20) of the battery cell (FIG. 20, [0187]).
Regarding claim 20, Taguchi discloses all claim limitations set forth above and further discloses a method:
wherein the surplus lithium (15A) includes a protective layer (14a) and a lithium core (15A, [0188]), and
wherein the protective layer (14a) covers at least a portion of an exterior surface of the lithium core (15A, [0188]).
Regarding claim 21, Taguchi discloses all claim limitations set forth above and further discloses a method:
wherein the protective layer (14a) comprises a perforated metal, a polymer, and/or a ceramic (FIG. 20, [0144]).
Regarding claim 22, Taguchi discloses all claim limitations set forth above and further discloses a method:
wherein the jelly roll (10) is further formed by winding a current collector (11a, 12a) along with the separator (14A), the positive electrode (11), and the negative electrode (12, [0187]), and
wherein the current collector (11a, 12a) is porous in order to enable lithium from the surplus lithium (15A) to diffuse through the jelly roll (10, [0188]).

Claim(s) 1–14 and 17–22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tasaki et al. (US 2009/0246626 A1, hereinafter Tasaki).
Regarding claim 1, Tasaki discloses a battery cell (FIG. 7, [0083]), comprising:
a jelly roll (17) formed by winding a separator (13), a positive electrode (11), and a negative electrode (12, [0083]); and
a surplus lithium (14) disposed inside a cavity formed by the winding the separator (13), the positive electrode (11), and the negative electrode (12, [0083]),
the surplus lithium (14) being discharged in order to pre-lithiate the battery cell (FIG. 7, [0089]).
Regarding claim 2, Tasaki discloses all claim limitations set forth above and further discloses a battery cell:
wherein the surplus lithium (14) is coupled with the positive electrode (11, [0086]), and
wherein the battery cell is pre-lithiated by the discharge of the surplus lithium (14) when the battery cell is at least partially charged (FIG. 7, [0095]).
Regarding claim 3, Tasaki discloses all claim limitations set forth above and further discloses a battery cell:
wherein the surplus lithium (14) is coupled with the negative electrode (12, [0086]), and
wherein the battery cell is pre-lithiated by the discharge of the surplus lithium when the battery cell is at least partially discharged (FIG. 7, [0094]).
Regarding claim 4
wherein the surplus lithium (14) is further coupled to a negative current collector (12a) of the battery cell (FIG. 7, [0083]), and
wherein the surplus lithium (14) prevents one or more chemical reactions triggered by an over discharge of the battery cell from corroding the negative current collector (12a) of the battery cell (FIG. 7, [0084]).
Regarding claim 5, Tasaki discloses all claim limitations set forth above and further discloses a battery cell:
wherein the separator (13), the positive electrode (11), and the negative electrode (12) is wound around a mandrel to form the jelly roll (17, [0083]), and
wherein the cavity is formed by removing the mandrel from the jelly roll (17, [0083]).
Regarding claim 6, Tasaki discloses all claim limitations set forth above and further discloses a battery cell:
wherein the jelly roll (17) is formed by winding the separator (13), the positive electrode (11), and the negative electrode (12) around the surplus lithium (14, [0083]).
Regarding claim 7, Tasaki discloses all claim limitations set forth above and further discloses a battery cell:
wherein the battery cell comprises a prismatic battery cell or a cylindrical battery cell (FIG. 7, [0083]).
Regarding claim 8
wherein the battery cell includes additional surplus lithium (14) applied to an exterior surface of the jelly roll and/or an interior surface of a case of the battery cell (FIG. 7, [0086]).
Regarding claim 9, Tasaki discloses all claim limitations set forth above and further discloses a battery cell:
wherein the surplus lithium (14) includes a protective layer (13') and a lithium core (14, [0084]), and
wherein the protective layer (13') covers at least a portion of an exterior surface of the lithium core (14, [0084]).
Regarding claim 10, Tasaki discloses all claim limitations set forth above and further discloses a battery cell:
wherein the protective layer (13') comprises a perforated metal, a polymer, and/or a ceramic (FIG. 7, [0084]).
Regarding claim 11, Tasaki discloses all claim limitations set forth above and further discloses a battery cell:
wherein the jelly roll (17) is further formed by winding a current collector (11a, 12a) along with the separator (13), the positive electrode (11), and the negative electrode (12, [0083]), and
wherein the current collector (11a, 12a) is porous in order to enable lithium from the surplus lithium (14) to diffuse through the jelly roll (17, [0085]).
Regarding limitations recited in claims 2–4, which are directed to a manner of operating disclosed battery cell, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim."
It is noted that limitations, which are directed to method of making a battery cell, are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP §§ 2113 and 2114.  Therefore, since the battery cell as recited in claims 5 is the same as the battery cell disclosed by Tasaki, as set forth above, the claim is unpatentable even though Tasaki does not explicitly disclose a mandrel.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
Regarding claim 12, Tasaki discloses a method, comprising:
forming a battery cell (FIG. 7, [0083]),
the battery cell including a jelly roll (17) formed by winding a separator (13), a positive electrode (11), and a negative electrode (12, [0083]),
the battery cell further including a surplus lithium (14) inside a cavity formed by the winding the separator (13), the positive electrode (11), and the negative electrode (12, [0083]); and
pre-lithiating the battery cell including by discharging the surplus lithium (14, [0089]).
Regarding claim 13, Tasaki discloses all claim limitations set forth above and further discloses a method:
wherein the surplus lithium (14) is coupled with the positive electrode (11, [0086]), and
wherein the battery cell is pre-lithiated by the discharge of the surplus lithium (14) when the battery cell is at least partially charged (FIG. 7, [0095]).
Regarding claim 14, Tasaki discloses all claim limitations set forth above and further discloses a method:
wherein the surplus lithium (14) is coupled with the negative electrode (12, [0086]), and
wherein the battery cell is pre-lithiated by the discharge of the surplus lithium when the battery cell is at least partially discharged (FIG. 7, [0094]).
Regarding claim 17, Tasaki discloses all claim limitations set forth above and further discloses a method:
wherein the jelly roll (17) is formed by winding the separator (13), the positive electrode (11), and the negative electrode (12) around the surplus lithium (14, [0083]).
claim 18, Tasaki discloses all claim limitations set forth above and further discloses a method:
wherein the battery cell comprises a prismatic battery cell or a cylindrical battery cell (FIG. 7, [0083]).
Regarding claim 19, Tasaki discloses all claim limitations set forth above and further discloses a method:
wherein the battery cell includes additional surplus lithium (14) applied to an exterior surface of the jelly roll and/or an interior surface of a case of the battery cell (FIG. 7, [0086]).
Regarding claim 20, Tasaki discloses all claim limitations set forth above and further discloses a method:
wherein the surplus lithium (14) includes a protective layer (13') and a lithium core (14, [0084]), and
wherein the protective layer (13') covers at least a portion of an exterior surface of the lithium core (14, [0084]).
Regarding claim 21, Tasaki discloses all claim limitations set forth above and further discloses a method:
wherein the protective layer (13') comprises a perforated metal, a polymer, and/or a ceramic (FIG. 7, [0084]).
Regarding claim 22
wherein the jelly roll (17) is further formed by winding a current collector (11a, 12a) along with the separator (13), the positive electrode (11), and the negative electrode (12, [0083]), and
wherein the current collector (11a, 12a) is porous in order to enable lithium from the surplus lithium (14) to diffuse through the jelly roll (17, [0085]).

Claim(s) 1–14 and 17–22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yushin et al. (US 2015/0349346 A1, hereinafter Yushin).
Regarding claim 1, Yushin discloses a battery cell (500, [0077]), comprising:
a jelly roll (FIG. 5, [0077]) formed by winding a separator (506), a positive electrode (504), and a negative electrode (502, [0077]); and
a surplus lithium (508a) disposed inside a cavity formed by the winding the separator (506), the positive electrode (504), and the negative electrode (502, [0077]),
the surplus lithium (508a) being discharged in order to pre-lithiate the battery cell (FIG. 5, [0077]).
Regarding claim 2, Yushin discloses all claim limitations set forth above and further discloses a battery cell:
wherein the surplus lithium (508a) is coupled with the positive electrode (504, [0077]), and
wherein the battery cell (500) is pre-lithiated by the discharge of the surplus lithium (508a) when the battery cell (500) is at least partially charged (FIG. 5, [0067]).
claim 3, Yushin discloses all claim limitations set forth above and further discloses a battery cell:
wherein the surplus lithium (508a) is coupled with the negative electrode (502, [0077]), and
wherein the battery cell (500) is pre-lithiated by the discharge of the surplus lithium (508a) when the battery cell (500) is at least partially discharged (FIG. 5, [0136]).
Regarding claim 4, Yushin discloses all claim limitations set forth above and further discloses a battery cell:
wherein the surplus lithium (508a) is further coupled to a negative current collector of the battery cell (FIG. 5, [0077]), and
wherein the surplus lithium (508a) prevents one or more chemical reactions triggered by an over discharge of the battery cell from corroding the negative current collector of the battery cell (FIG. 5, [0148]).
Regarding claim 5, Yushin discloses all claim limitations set forth above and further discloses a battery cell:
wherein the separator (506), the positive electrode (504), and the negative electrode (502) is wound around a mandrel to form the jelly roll (FIG. 5, [0077]), and
wherein the cavity is formed by removing the mandrel from the jelly roll (FIG. 5, [0077]).
Regarding claim 6
wherein the jelly roll is formed by winding the separator (506), the positive electrode (504), and the negative electrode (502) around the surplus lithium (508a, [0077]).
Regarding claim 7, Yushin discloses all claim limitations set forth above and further discloses a battery cell:
wherein the battery cell (500) comprises a prismatic battery cell or a cylindrical battery cell (FIG. 5, [0077]).
Regarding claim 8, Yushin discloses all claim limitations set forth above and further discloses a battery cell:
wherein the battery cell includes additional surplus lithium (508b) applied to an exterior surface of the jelly roll and/or an interior surface of a case (510) of the battery cell (500, [0077]).
Regarding claim 9, Yushin discloses all claim limitations set forth above and further discloses a battery cell:
wherein the surplus lithium (508a) includes a protective layer (206) and a lithium core (202, [0071]), and
wherein the protective layer (206) covers at least a portion of an exterior surface of the lithium core (202, [0071]).
Regarding claim 10, Yushin discloses all claim limitations set forth above and further discloses a battery cell:
wherein the protective layer (206) comprises a perforated metal, a polymer, and/or a ceramic (FIG. 2B, [0071]).
claim 11, Yushin discloses all claim limitations set forth above and further discloses a battery cell:
wherein the jelly roll is further formed by winding a current collector (FIG. 5, [0077]) along with the separator (306), the positive electrode (304), and the negative electrode (302, [0077]), and
wherein the current collector (FIG. 5, [0077]) is porous in order to enable lithium from the surplus lithium (508a) to diffuse through the jelly roll (FIG. 5, [0077]).
Regarding limitations recited in claims 2–4, which are directed to a manner of operating disclosed battery cell, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP §§ 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim."
It is noted that limitations, which are directed to method of making a battery cell, are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though claims 5 is the same as the battery cell disclosed by Tasaki, as set forth above, the claim is unpatentable even though Tasaki does not explicitly disclose a mandrel.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
Regarding claim 12, Yushin discloses a method, comprising:
forming a battery cell (50, [0077]),
the battery cell including a jelly roll formed by winding a separator (506), a positive electrode (504), and a negative electrode (502, [0077]),
the battery cell further including a surplus lithium (508a) inside a cavity formed by the winding the separator (506), the positive electrode (504), and the negative electrode (502, [0077]); and
pre-lithiating the battery cell (500) including by discharging the surplus lithium (508a, [0077]).
Regarding claim 13, Yushin discloses all claim limitations set forth above and further discloses a method:
wherein the surplus lithium (508a) is coupled with the positive electrode (504, [0077]), and
wherein the battery cell (500) is pre-lithiated by the discharge of the surplus lithium (508a) when the battery cell (500) is at least partially charged (FIG. 5, [0067]).
Regarding claim 14
wherein the surplus lithium (508a) is coupled with the negative electrode (502, [0077]), and
wherein the battery cell (500) is pre-lithiated by the discharge of the surplus lithium (508a) when the battery cell (500) is at least partially discharged (FIG. 5, [0136]).
Regarding claim 17, Yushin discloses all claim limitations set forth above and further discloses a method:
wherein the jelly roll is formed by winding the separator (506), the positive electrode (504), and the negative electrode (502) around the surplus lithium (508a, [0077]).
Regarding claim 18, Yushin discloses all claim limitations set forth above and further discloses a method:
wherein the battery cell (500) comprises a prismatic battery cell or a cylindrical battery cell (FIG. 5, [0077]).
Regarding claim 19, Yushin discloses all claim limitations set forth above and further discloses a method:
wherein the battery cell includes additional surplus lithium (508b) applied to an exterior surface of the jelly roll and/or an interior surface of a case (510) of the battery cell (500, [0077]).
Regarding claim 20, Yushin discloses all claim limitations set forth above and further discloses a method:
wherein the surplus lithium (508a) includes a protective layer (206) and a lithium core (202, [0071]), and
wherein the protective layer (206) covers at least a portion of an exterior surface of the lithium core (202, [0071]).
Regarding claim 21, Yushin discloses all claim limitations set forth above and further discloses a method:
wherein the protective layer (206) comprises a perforated metal, a polymer, and/or a ceramic (FIG. 2B, [0071]).
Regarding claim 22, Yushin discloses all claim limitations set forth above and further discloses a method:
wherein the jelly roll is further formed by winding a current collector (FIG. 5, [0077]) along with the separator (306), the positive electrode (304), and the negative electrode (302, [0077]), and
wherein the current collector (FIG. 5, [0077]) is porous in order to enable lithium from the surplus lithium (508a) to diffuse through the jelly roll (FIG. 5, [0077]).

Claim(s) 1, 4, 12, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Howard et al. (US 2006/0093923 A1, hereinafter Howard).
Regarding claim 1, Howard discloses a battery cell (200, [0031]), comprising:
a jelly roll (200, [0025]) formed by winding a separator (250), a positive electrode (210), and a negative electrode (220, [0031]); and
a surplus lithium (240) disposed inside a cavity formed by the winding the separator (250), the positive electrode (210), and the negative electrode (220, [0053]),
the surplus lithium (240) being discharged in order to pre-lithiate the battery cell (200, [0056]).
Regarding claim 4, Yushin discloses all claim limitations set forth above and further discloses a battery cell:
wherein the surplus lithium (240) is further coupled to a negative current collector (222) of the battery cell (200, [0054]), and
wherein the surplus lithium (240) prevents one or more chemical reactions triggered by an over discharge of the battery cell (200) from corroding the negative current collector (222) of the battery cell (200, [0053]).
Regarding claim 12, Yushin discloses a method, comprising:
forming a battery cell (200, [0031]),
the battery cell (200) including a jelly roll (200) formed by winding a separator (250), a positive electrode (210), and a negative electrode (220, [0031]),
the battery cell further including a surplus lithium (240) inside a cavity formed by the winding the separator (250), the positive electrode (210), and the negative electrode (220, [0053]); and
pre-lithiating the battery cell (200) including by discharging the surplus lithium (240, [0056]).
Regarding claim 15, Yushin discloses all claim limitations set forth above and further discloses a method:
wherein the surplus lithium (240) is further coupled to a negative current collector (222) of the battery cell (200, [0054]), and
wherein the surplus lithium (240) prevents one or more chemical reactions triggered by an over discharge of the battery cell (200) from corroding the negative current collector (222) of the battery cell (200, [0053]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725